           Case 2:18-cv-05008-FMO-AFM Document 197 Filed 12/08/20 Page 1 of 16 Page ID #:4407



                      1 DAVID R. ZARO (BAR NO. 124334)
                        JOSHUA A. DEL CASTILLO (BAR NO. 239015)
                      2 NORMAN M. ASPIS (BAR NO. 313466)
                        ALLEN MATKINS LECK GAMBLE
                      3 MALLORY & NATSIS LLP
                        865 South Figueroa Street, Suite 2800
                      4 Los Angeles, California 90017-2543
                        Phone: (213) 622-5555
                      5 Fax: (213) 620-8816
                        E-Mail: dzaro@allenmatkins.com
                      6         jdelcastillo@allenmatkins.com
                                naspis@allenmatkins.com
                      7
                        Attorneys for Receiver
                      8 GEOFF WINKLER
                      9                             UNITED STATES DISTRICT COURT
                     10                            CENTRAL DISTRICT OF CALIFORNIA
                     11                                   WESTERN DIVISION
                     12 SECURITIES AND EXCHANGE                       Case No. 2:18-cv-05008-FMO-AFM
                        COMMISSION,
                     13                                               SIXTH INTERIM REPORT AND
                                  Plaintiff,                          PETITION FOR FURTHER
                     14                                               INSTRUCTIONS OF RECEIVER,
                            v.                                        GEOFF WINKLER
                     15
                        RALPH T. IANNELLI and ESSEX                   Date:   January 7, 2021
                     16 CAPITAL CORP.,                                Time:   10:00 a.m.
                                                                      Ctrm:   6D
                     17                     Defendants.               Judge   Hon. Fernando M. Olguin
                     18
                     19               TO ALL INTERESTED PARTIES, THEIR COUNSEL OF RECORD,
                     20 AND THIS HONORABLE COURT:
                     21               PLEASE TAKE NOTICE THAT, in accordance with this Court's
                     22 December 21, 2018 Order Regarding Preliminary Injunction and Appointment of a
                     23 Permanent Receiver (the "Appointment Order") (ECF No. 66), its February 1, 2019
                     24 Order in Aid of Receivership (the "Order in Aid") (ECF No. 69), and its
                     25 September 9, 2019 Order Regarding Permanent Injunction (the "Permanent
                     26 Injunction") (ECF No. 113), Geoff Winkler (the "Receiver"), the Court-appointed
                     27 permanent receiver for Defendant Essex Capital Corporation ("Essex") and its
                     28 subsidiaries and affiliates (collectively, the "Receivership Entities" or "Entities"),
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            1228937.03/LA
           Case 2:18-cv-05008-FMO-AFM Document 197 Filed 12/08/20 Page 2 of 16 Page ID #:4408



                      1 hereby submits the following Sixth Interim Report and Petition for Further
                      2 Instructions (the "Report") for the period from June 1, 2020 through November 30,
                      3 2020 (the "Reporting Period").
                      4 I.            PRELIMINARY STATEMENT.
                      5               As reflected in the Receiver's First Interim Report and Petition for Further
                      6 Instructions (the "First Report") (ECF No. 78); Second Interim Report and Petition
                      7 for Further Instructions (the "Second Report") (ECF No. 103); Third Interim Report
                      8 and Petition for Further Instructions (the "Third Report") (ECF No. 123); Fourth
                      9 Interim Report and Petition for Instructions ("Fourth Report") (ECF No. 149); Fifth
                     10 Interim Report and Petition for Instructions and Supplement to Fifth Interim Report
                     11 and Petition for Instructions (collectively, the "Fifth Report") (ECF Nos. 174 and
                     12 185), the Receiver continues to make substantial progress in his efforts to identify,
                     13 marshal, and administer the available assets of the Receivership Entities
                     14 ("Receivership Assets" or "Assets"). Since the submission of the Fifth Report, and
                     15 by way of chronological summary, the Receiver's most significant efforts included:
                     16               •     Completing his forensic accounting of the business and financial
                     17                     activities of the Receivership Entities, and submitting his Forensic and
                     18                     Investigative Accounting Report (the "Accounting Report") (see ECF
                     19                     No. 171). As reflected in the Accounting Report, the Receiver
                     20                     confirmed that, among other things: (1) the Entities' principal sources
                     21                     of funding were investment and loans; (2) the Entities' operations
                     22                     resulted in significant losses; (3) the Entities' operations were
                     23                     unsustainable absent new inflows of investor and other funds, which
                     24                     money was used in many cases to repay debts owing to earlier
                     25                     investors; and (4) Defendant Ralph Iannelli diverted money received
                     26                     from investors for apparently personal uses;
                     27               •     Negotiating and securing Court approval of a settlement relating to
                     28                     Amagansett Partners, LLC ("Amagansett"), an entity created to address
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            1228937.03/LA                                 -2-
           Case 2:18-cv-05008-FMO-AFM Document 197 Filed 12/08/20 Page 3 of 16 Page ID #:4409



                      1                     certain outstanding investor payment obligations, which settlement
                      2                     resulted in the payment to the Receiver of gross settlement proceeds in
                      3                     the amount of $150,000 (see ECF Nos. 172, 178)
                      4               •     Preparing the Fifth Report (see ECF Nos. 174 and 185);
                      5               •     Securing Court approval of his proposed claims procedures (see ECF
                      6                     Nos. 168, 179), and thereafter commencing procedures intended to
                      7                     permit investors and other creditors who believed they suffered losses
                      8                     as a result of their investments in or contributions to the Entities to
                      9                     register their claims with the Receiver;
                     10               •     Completing his analysis of materials relating to services provided by a
                     11                     pre-receivership law firm, Seed Mackall LLP (Seed Mackall), and
                     12                     thereafter requesting and securing Court authority to prosecute claims
                     13                     against Seed Mackall (see ECF Nos. 184, 186);
                     14               •     Commencing an action against Seed Mackall in the matter styled
                     15                     Winker v. Seed Mackall LLP, pending before this Court as Case No.
                     16                     2:20-cv-8323 (the "Seed Mackall Action"), and thereafter defending
                     17                     against a Motion to Dismiss brought by Seed Mackall, which motion
                     18                     has not yet been decided by the Court;
                     19               •     Petitioning for and securing Court approval of his proposed procedures
                     20                     for pursuing disgorgement from suspected profiting investors and
                     21                     others in receipt of ill-gotten gains, subject to disgorgement as Assets
                     22                     (see ECF Nos. 190, 195);
                     23               •     Bringing his administration of Entity equipment leases to a close,
                     24                     which efforts yielded more than $2.2 million in gross lease revenues
                     25                     since the inception of the receivership, and nearly $1.5 million in gross
                     26                     buyout revenue since the inception of the receivership, including more
                     27                     than $160,000 in the Reporting Period;
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            1228937.03/LA                                 -3-
           Case 2:18-cv-05008-FMO-AFM Document 197 Filed 12/08/20 Page 4 of 16 Page ID #:4410



                      1               •     Commencing his review of timely claims submitted in accordance with
                      2                     the Court-approved claims procedures; and
                      3               •     Commencing his efforts to recover Assets subject to disgorgement,
                      4                     including via initial demand letters to certain profiting investors.
                      5               In addition to the above, the Receiver continues to administer the remaining
                      6 assets of the Estate, and, as of the date of his latest Standardized Fund Accounting
                      7 Report ("SFAR"), held approximately $3.4 million, in cash, for the administration
                      8 and benefit of the Receivership Entities.
                      9 II.           RELEVANT PROCEDURAL HISTORY.
                     10               The Receiver invites the Court and all interested parties to review the
                     11 following materials1 for a general summary of the relevant facts and procedural
                     12 background relating to the subjects addressed in this Report:
                     13               •     Commission's Complaint, filed on June 5, 2018 (ECF No. 1);
                     14               •     Essex's Answer to the Complaint, filed on August 1, 2018 (ECF
                     15                     No. 37);
                     16               •     The Appointment Order, entered on December 21, 2018 (ECF No. 66);
                     17               •     Order in Aid, entered on February 1, 2019 (ECF No. 69);
                     18               •     Mediation Report, filed on April 5, 2019 (ECF No. 74);
                     19               •     First Report, filed on April 30, 2019 (ECF No. 78);
                     20               •     Final Judgment as to Defendant Ralph T. Iannelli, entered on June 5,
                     21                     2019 (ECF No. 93);
                     22               •     Second Report, filed on August 14, 2019 (ECF No. 103);
                     23               •     Judgment Against Defendant Essex, entered on September 9, 2019
                     24                     (ECF No. 110);
                     25               •     Permanent Injunction, entered on September 9, 2019 (ECF No. 113);
                     26               •     Third Report, filed on November 18, 2019 (ECF No. 123);
                     27
                            1
                     28          These materials, and others, are available on the Receiver's website, www.essex-
       LAW OFFICES
                                 receivership.com.
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            1228937.03/LA                                 -4-
           Case 2:18-cv-05008-FMO-AFM Document 197 Filed 12/08/20 Page 5 of 16 Page ID #:4411



                      1               •     Fourth Report, filed on March 2, 2020 (EFC No. 149);Stipulation for
                      2                     Order: (1) Establishing Claims Procedures; and (2) Setting Claims Bar
                      3                     Date, filed on April 20, 2020 (ECF No. 168) and Order therein (ECF
                      4                     No. 179);
                      5               •     Motion for Order Approving and Authorizing Performance of
                      6                     Settlement Agreement, filed on June 11, 2020 (ECF No. 172), and
                      7                     Order therein (ECF No. 178);
                      8               •     Fifth Report, filed on July 24, 2020, with a supplement filed on August
                      9                     12, 2020 (ECF Nos. 174, 185);
                     10               •     Motion for Authority to Prosecute Claims Against Seed Mackall LLP ,
                     11                     filed on August 10, 2020) (ECF No. 184) and Order thereon (ECF
                     12                     No. 186);
                     13               •     Stipulation to Authorize Receiver's Sale of Leased Assets, Free and
                     14                     Clear of Liens and Encumbrances, filed on September 23, 2020) (ECF
                     15                     No. 188) and Order therein (ECF No. 188)
                     16               •     Motion for Authority to Establish Disgorgement Procedures and
                     17                     Undertake Disgorgement Efforts, filed on October 13, 2020 (ECF
                     18                     No. 190) and Order therein (ECF No. 195).
                     19 III.          RECEIVER'S ACTIVITIES AND EFFORTS SINCE THE FIFTH
                     20               REPORT.
                     21               Of the tasks identified above, the Receiver's most critical undertakings during
                     22 the Reporting Period include:
                     23               A.    Asset Identification, Administration, Recovery, And Monetization.
                     24               As of the date of his most recent SFAR, attached hereto as Exhibit 1, the
                     25 Receiver held a total of approximately $3.4 million, in cash, for the administration
                     26 and benefit of the Receivership Entities. In addition, he continues to hold and
                     27 administer non-cash Assets, the value of which he has estimated at approximately
                     28 $22 million, inclusive of prospective third-party recoveries. In addition to the cash
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            1228937.03/LA                                -5-
           Case 2:18-cv-05008-FMO-AFM Document 197 Filed 12/08/20 Page 6 of 16 Page ID #:4412



                      1 and non-cash Assets already in the Receiver's possession, the Receiver has
                      2 identified the following as Assets of the receivership estate (the "Estate"), subject to
                      3 the Receiver's authority under the terms of the Permanent Injunction:
                      4                     1.    915 Elm Avenue CVL, LLC-associated notes and repayment
                      5                           obligations.
                      6               During and before the Reporting Period, the Receiver reviewed numerous
                      7 transactions relating to 915 Elm Avenue CVL, LLC ("CVL"), an LLC created in
                      8 November 2015, by and between Defendant Ralph Iannelli and another individual,
                      9 William S. Reyner, Jr., to purchase, own, and operate a hardware and building
                     10 materials store in Carpinteria, California, along with its associated personal and real
                     11 property (collectively, the "Lumber Yard"). Based on his review of the available
                     12 materials, the Receiver concluded that CVL's purchase of the Lumber Yard was
                     13 funded in large part by transfers from Essex and a note in the principal amount of
                     14 $1.5 million (the "Gally Note"), payable by Essex – which had no interest in CVL –
                     15 to J&G Clay Properties, LLC and its principal, James Gally (collectively,
                     16 "Mr. Gally"). Contemporaneously with the Gally Note, CVL executed a companion
                     17 note (the "CVL Note") in the amount of $1.5 million, payable to Essex and which
                     18 was intended to repay Essex for its extension of credit and obligation to repay the
                     19 Gally Note. CVL later issued Essex a second note (the "Second CVL Note") in the
                     20 amount of $125,000, along with another note in the amount of $125,000 payable to
                     21 Mr. Iannelli, and which the Receiver's analysis indicates was funded with money
                     22 from the Receivership Entities.
                     23               The CVL Note matured on January 14, 2019 and is also now in default. The
                     24 Second CVL Note is payable on demand. CVL has contested its repayment
                     25 obligations to Essex in connection with the CVL Note and the Second CVL Note,
                     26 each of which is now in default. Over and above the payment obligation incurred by
                     27 Essex to Mr. Gally, and Essex's attendant right to be repaid by CVL, the Receiver
                     28 further confirmed that an estimated $1.1 million was diverted from Essex accounts
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            1228937.03/LA                              -6-
           Case 2:18-cv-05008-FMO-AFM Document 197 Filed 12/08/20 Page 7 of 16 Page ID #:4413



                      1 and transferred for the benefit of CVL. In total, over $2,100,000 in Essex funds and
                      2 obligations were used and incurred in connection with CVL.
                      3               The Court previously authorized the Receiver to commence an action against
                      4 CVL (see ECF No. 177). As of the date of this Report, the Receiver has not filed
                      5 his anticipated Complaint against CVL, instead electing to make efforts to settle his
                      6 dispute with CVL out-of-court, if possible, in order to reduce costs to the Estate.
                      7 Should those discussions fail to yield an agreement in the near term, the Receiver
                      8 anticipates commencing litigation in accordance with the Court's prior order.
                      9                     2.    Amagansett.
                     10               As set forth in the Receiver's prior submissions regarding Amagansett,
                     11 Amagansett was formed in 2018, purportedly as a mechanism for Essex to
                     12 restructure pre-existing debt obligations to an investor. Pursuant to Amagansett's
                     13 Operating Agreement, as amended, Essex was obligated to deposit certain illiquid
                     14 securities with Amagansett, and the investor was to deposit outstanding promissory
                     15 notes issued to Essex. Upon their respective contributions, the notes were to be
                     16 cancelled, and Essex's Amagansett capital account was to be reduced to zero.
                     17 Thereafter, pursuant to Amagansett's Operating Agreement, proceeds from the
                     18 illiquid securities were to be split between Essex and the individual investor, with
                     19 the apparent intent of repaying Essex's prior debt to the investor over time.
                     20               Before and during the Reporting Period, the Receiver diligently pursued his
                     21 Money-In / Money-Out ("MIMO"), or netting, accounting of Amagansett and the
                     22 investor in question. After extensive negotiation, the parties entered into an
                     23 agreement which provided, in pertinent part, for the payment of $150,000 to the
                     24 Receiver in exchange for a release of his claims. The Court approved this
                     25 settlement on July 29, 2020 (see ECF No. 178), and the payment was made to the
                     26 Receiver on August 5, 2020.
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            1228937.03/LA                               -7-
           Case 2:18-cv-05008-FMO-AFM Document 197 Filed 12/08/20 Page 8 of 16 Page ID #:4414



                      1                     3.    Receivership Entity Leases.
                      2               The Receivership Entities are presently parties to one active equipment lease
                      3 as of the date of the filing of this Report, which was financed by Montecito Bank &
                      4 Trust ("MBT"). Pursuant to its rights under its financing agreements, MBT is
                      5 presently acting as a de facto servicer for the lease, collecting payments from the
                      6 lessee and remitting lease revenue (less funds sufficient to cover the Entities' loan
                      7 payments to MBT) to the Receiver. During the Reporting Period, the Receiver
                      8 continued to coordinate with MBT to ensure that its processes for loan servicing
                      9 remain consistent with the fiduciary nature of the Receiver's appointment including,
                     10 but not limited to, MBT's preparation and production of monthly reconciliations,
                     11 and MBT's retention of loan payments and other funds.
                     12               The Receiver also wound down his administration of the Entities remaining
                     13 equipment leases, which have accounted for more than $2.2 million in gross lease
                     14 revenue income since the inception of the receivership. As previously reported, the
                     15 Receiver arranged buyouts of leased Assets at the termination of a number of leases,
                     16 generating over $1.49 million in additional gross revenue for the administration and
                     17 benefit of the Receivership Entities, as of the date of this Report.
                     18                     4.    Profiting Investors.
                     19               As reflected in some of the Receiver's prior submissions to the Court,
                     20 including his Accounting Report, the Receiver has concluded that the business and
                     21 financial activities of the Entities bear the hallmarks of a Ponzi investment scheme,
                     22 including, most critically, improper commingling of funds and the use of money
                     23 from new investors to pay obligations owed to earlier investors. (See, e.g., ECF
                     24 No. 171.) In the Ponzi scheme context, "the general rule is that to the extent
                     25 innocent investors have received payments in excess of the amount of principal that
                     26 they originally invested, those payments" are subject to disgorgement to the
                     27 Receiver as fraudulent transfers. Donell v. Kowell, 533 F.3d 762, 770 (9th
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            1228937.03/LA                                -8-
           Case 2:18-cv-05008-FMO-AFM Document 197 Filed 12/08/20 Page 9 of 16 Page ID #:4415



                      1 Cir. 2008). The Receiver has identified numerous Receivership Entity investors
                      2 whom he believes profited from their investments in the Entities.
                      3               On November 12, 2020, this Court approved the Receiver's proposed
                      4 procedures for pursuing disgorgement from profiting investors and others who may
                      5 have received ill-gotten gains as a result of their dealings with the Receivership
                      6 Entities (see ECF No. 195). As of the date of this Report, the Receiver has
                      7 commenced issuing demand letters to profiting investors and will, in accordance
                      8 with the procedures established by the Court, commence disgorgement litigation
                      9 against profiting parties if necessary.
                     10                     5.    The Seed Mackall Action.
                     11               On September 2, 2020, this Court authorized the Receiver to commence the
                     12 Seed Mackall Action (see ECF No. 186). Thereafter, on September 11, 2020, the
                     13 Receiver filed his Complaint in the Seed Mackall Action, alleging causes of action
                     14 arising from services provided by Seed Mackall to Essex in connection with the
                     15 formation of CVL and CVL's acquisition of the Lumber Yard, along with associated
                     16 benefits that flowed to CVL and Mr. Iannelli at Essex's expense. On October 20,
                     17 2020, Seed Mackall moved to dismiss the Receiver's Complaint, and the Receiver
                     18 submitted an opposition to Seed Mackall's motion on October 29, 2020. The motion
                     19 to dismiss was not decided at the time of this Report's submission to the Court.
                     20               B.    Submission Of The Accounting Report.
                     21               The Receiver completed the accounting and analysis underlying the
                     22 Accounting Report prior to the Reporting Period. However, he finalized his
                     23 preparation of and filed the Accounting Report on June 11, 2020 (see ECF No. 171).
                     24 The Accounting Report provides a summary of his accounting conclusions, with
                     25 presentations of data underlying specific actions undertaken by the Receivership
                     26 Entities and their principal, Mr. Iannelli. The Forensic Accounting Report was later
                     27 filed with this Court, on June 11, 2020. (See ECF No. 171.) Among other things,
                     28 the Forensic Accounting Report identifies the total amount of funds raised from
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            1228937.03/LA                              -9-
                Case 2:18-cv-05008-FMO-AFM Document 197 Filed 12/08/20 Page 10 of 16 Page ID
                                                 #:4416


                      1 investors and other sources, as well as their disposition, including: (1) significant
                      2 diversion of Entity funds by Mr. Iannelli for apparently personal purposes;
                      3 (2) payments of returns in excess of principal investment amounts to certain
                      4 investors; and (3) use of funds obtained from later investors to pay obligations
                      5 outstanding to earlier investors. (Id.)
                      6               C.    Attending To Pre-Receivership Litigation.
                      7               There are two (2) matters pending before the Superior Court of California,
                      8 County of Santa Barbara, both of which are stayed pursuant to the Permanent
                      9 Injunction: (1) Gabler v. Essex Capital Corp., et al., Santa Barbara Superior Court
                     10 Case No. 18CV03423 (the "Gabler Action"); and (2) Dennis v. Iannelli, et al., Santa
                     11 Barbara Superior Court Case No. 18CV03317 (the "Dennis Action").
                     12               The plaintiff in the Gabler Action has alleged that defendants Melissa
                     13 Iannelli, Ralph Iannelli, and Essex breached the terms of a promissory note,
                     14 pursuant to which the plaintiff allegedly loaned $2.2 million to Essex. The plaintiff
                     15 in the Dennis Action alleges that defendants Ralph Iannelli and Essex operated a
                     16 fraudulent investment scheme, and seeks relief upon a number of tort claims.
                     17               The Receiver and his counsel of record, Allen Matkins Leck Gamble Mallory
                     18 & Natsis LLP, have continued to monitor the Gabler Action and the Dennis Action,
                     19 and have informed the courts presiding over both actions of the litigation stay
                     20 imposed by the Appointment Order and maintained by the Permanent Injunction, in
                     21 order to protect and preserve the Estate from diminution. The Receiver will
                     22 continue to monitor and, through counsel, make necessary appearances in the Gabler
                     23 Action and the Dennis Action, and keep the courts presiding over those actions
                     24 abreast of developments in the instant action, as appropriate.
                     25               D.    Addressing Investor And Creditor Claims.
                     26               On July 31, 2020, this Court entered an order approving a stipulation by and
                     27 between the Receiver and the Commission to establish claims procedures and a
                     28 claims bar date (see ECF No. 179). Thereafter, an in accordance with the Court's
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            1228937.03/LA                               -10-
                Case 2:18-cv-05008-FMO-AFM Document 197 Filed 12/08/20 Page 11 of 16 Page ID
                                                 #:4417


                      1 instructions, the Receiver transmitted claims information to all investors and
                      2 creditors whom he suspects lost money, on a MIMO basis, as a result of their
                      3 investments in or contributions to the Receivership Entities, identifying his
                      4 calculation of their net losses and inviting them to submit claims if they disputed his
                      5 calculation. The Receiver also posted claims materials (including a claim form and
                      6 instructions) to his website (www.essex-receivership.com), in order to enable any
                      7 other person or entity (including suspected MIMO winners) to submit a claim. The
                      8 claims bar date was November 30, 2020.
                      9               A total of seventy-two (72) timely claims were transmitted to the Receiver,
                     10 comprised of sixty-two (62) claims from investors identified as net losers, four (4)
                     11 claims from putative non-investor creditors, and six (6) claims from investors
                     12 identified as net winners, for a total of just over $52 million in claims. A total of
                     13 fifty-five (55) net-loser investor claimants signed off on the Receiver's estimation of
                     14 their claims, reflecting a net-loser ratification rate for the Receiver's accounting of
                     15 over 88%. Another seven (7) net-loser investors disputed the Receiver's
                     16 calculations, and the Receiver is in the process of reviewing materials submitted in
                     17 connection with the disputed claims. Likewise, the Receiver is reviewing the claims
                     18 and supporting documentation submitted by suspected net-winners. Once his claims
                     19 processing is completed, the Receiver anticipates submitting a motion to this Court
                     20 reflecting his recommended treatment of claims, including his recommendations
                     21 regarding prospective distributions on allowed claims. The Receiver expects this
                     22 motion to be submitted to the Court prior to the end of the second quarter, 2021.
                     23               E.    Communications With Investors And Other Interested Parties.
                     24               In accordance with the Order in Aid, the Receiver continues to maintain a
                     25 receivership website for this matter, which, among other things, he uses as a means
                     26 of communicating with Receivership Entity investors. Specifically, the Receiver
                     27 posts all of his filings to the website, which also includes a portal through which
                     28 investors and other interested parties may register to receive email notice of such
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            1228937.03/LA                               -11-
                Case 2:18-cv-05008-FMO-AFM Document 197 Filed 12/08/20 Page 12 of 16 Page ID
                                                 #:4418


                      1 filings. The Receiver will continue to post additional updates to the website as they
                      2 become relevant and available.
                      3 IV.           CONCLUSION AND PETITION FOR FURTHER INSTRUCTIONS.
                      4               Assuming the Court approves this Report and authorizes the Receiver to
                      5 undertake the actions recommended herein, as well as to continue those actions
                      6 provided for in the Appointment Order, the Order in Aid, and the Permanent
                      7 Injunction, the Receiver proposes to submit a further interim report to this Court,
                      8 addressing his progress, findings, conclusions, and additional recommendations, in
                      9 approximately 90-120 days.
                     10               Accordingly, and based on the foregoing, the Receiver respectfully requests
                     11 that the Court enter an order:
                     12               1.    Accepting this Report;
                     13               2.    Authorizing the Receiver to continue to administer the Receivership
                     14 Entities and their Estate in accordance with the terms of the Appointment Order, the
                     15 Order in Aid, and the Permanent Injunction; and
                     16               3.    Providing such other and further relief as the Court deems necessary
                     17 and appropriate.
                     18
                     19 Dated: December 8, 2020                          ALLEN MATKINS LECK GAMBLE
                                                                           MALLORY & NATSIS LLP
                     20                                                  DAVID R. ZARO
                                                                         JOSHUA A. DEL CASTILLO
                     21                                                  NORMAN M. ASPIS
                     22
                                                                         By:        /s/ Joshua A. del Castillo
                     23                                                        JOSHUA A. DEL CASTILLO
                                                                               Attorneys for Receiver
                     24                                                        GEOFF WINKLER
                     25
                     26
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            1228937.03/LA                               -12-
                Case 2:18-cv-05008-FMO-AFM Document 197 Filed 12/08/20 Page 13 of 16 Page ID
                                                 #:4419


                      1                                         VERIFICATION
                      2               I have read the foregoing SIXTH INTERIM REPORT AND PETITION FOR
                      3 FURTHER INSTRUCTIONS OF RECEIVER, GEOFF WINKLER, and know its
                      4 contents.
                      5               I am the Receiver appointed in the above-entitled action. I believe the matters
                      6 stated in the foregoing document are true, to the best of my knowledge.
                      7
                      8               Executed on December 8, 2020, at Salem, Oregon.
                      9
                     10
                     11
                     12
                     13
                     14
                     15                                                             Geoff Winkler, Receiver
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble
   Mallory & Natsis LLP

                            1228937.03/LA                               -13-
         Case 2:18-cv-05008-FMO-AFM Document 197 Filed 12/08/20 Page 14 of 16 Page ID
                                          #:4420
                                     EXHIBIT 1
                                             STANDARDIZED FUND ACCOUNTING REPORT for SEC v. Essex Capital Corporation
                                                        Receivership; Civil Docket No. 18-cv-05008-FMO-AFM
                                                           Reporting Period from 04/01/2020 to 11/30/2020


FUND ACCOUNTING (See instructions)
                                                                                                                                                    Detail              Subtotal            Grand Total
Line 1       Beginning Balance (As of 04/01/2020):                                                                                             $ 2,314,668.29
             Increases in Fund Balance:
Line 2           Business Income                                                                                                               $      38,504.90
Line 3           Cash and Securities (in transit)                                                                                                     52,758.71
Line 4           Interest/Dividend Income                                                                                                              9,106.35
Line 5           Business Asset Liquidation                                                                                                          161,452.00
Line 6           Personal Asset Liquidation                                                                                                                 -
Line 7           Third-Party Litigation Income                                                                                                     1,075,000.00
Line 8           Miscellaneous - Other                                                                                                                      -
                    Total Funds Available (Lines 1 - 8):                                                                                                           $ 1,336,821.96       $    3,651,490.25
             Decreases in Fund Balance:
Line 9           Disbursements to Investors
Line 10         Disbursements for Receivership Operations
  Line 10a      Disbursements to Receiver or Other Professionals                                                                                 (223,236.91)
  Line 10b      Business Asset Expenses                                                                                                            (4,446.70)
  Line 10c      Personal Asset Expenses                                                                                                                  -
  Line 10d      Investment Expenses                                                                                                                      -
  Line 10e      Third-Party Litigation Expenses                                                                                                          -
                   1. Attorney Fees                                                                                                            $   (6,070.00)
                   2. Litigation Expenses                                                                                                                -
                Total Third-Party Litiqation Expenses                                                                                                              $     (233,753.61)
  Line 10f      Tax Administrator Fees and Bonds                                                                                                                                 -
  Line 10g      Federal and State Tax Payments                                                                                                                                   -
             Total Disbursements for Receivership Operations                                                                                                                            $     (233,753.61)
Line 11      Disbursements for Distribution Expenses Paid by the Fund:
  Line 11a   Distribution Plan Development Expenses:
             1. Fees:
                          Fund Administrator.....................................................................................              $            -
                          Independent Distribution Consultant (IDC)..............................................                                           -
                          Distribution Agent......................................................................................                          -
                          Consultants.................................................................................................                      -
                          Legal Advisers...........................................................................................                         -
                          Tax Advisers..............................................................................................                        -
             2. Administrative Expenses                                                                                                                     -
             3. Miscellaneous                                                                                                                               -
                Total Plan Development Expenses                                                                                                                    $             -
  Line 11b   Distribution Plan Implementation Expenses:
             1. Fees:
                          Fund Administrator.....................................................................................                           -
                          IDC...............................................................................................................                -
                          Distribution Agent......................................................................................                          -
                          Consultants.................................................................................................                      -
                          Legal Advisers...........................................................................................                         -
                          Tax Advisers..............................................................................................                        -
             2. Administrative Expenses                                                                                                                     -
             3. Investor Identification:
                          Notice/Publishing Approved Plan...........................................................                                  (1,197.00)
                          Claimant Identification..............................................................................                             -
                          Claims Processing...................................................................................                              -
                          Web Site Maintenance/Call Center........................................................                                          -
             4. Fund Administrator Bond                                                                                                                     -
             5. Miscellaneous                                                                                                                               -
             6. Federal Account for Investor Restitution
                      (FAIR) Reporting Expenses                                                                                                             -
             Total Plan Implementation Expenses                                                                                                                    $       (1,197.00)
             Total Disbursements for Distribution Expenses Paid by the Fund                                                                                                             $       (1,197.00)
Line 12      Disbursements to Court/Other:
  Line 12a      Investment Expenses/Court Registry Investment System (CRIS) Fees                                                               $            -
  Line 12b      Federal Tax Payments                                                                                                                        -
             Total Disbursements to Court/Other:                                                                                                                   $             -
             Total Funds Disbursed (Lines 9 - 11):                                                                                                                                      $     (234,950.61)
Line 13      Ending Balance (As of 11/30/2020):                                                                                                                                         $    3,416,539.64
Line 14      Ending Balance of Fund - Net Assets:
  Line 14a      Cash & Cash Equivalents                                                                                                                                 3,416,539.64
  Line 14b      Investments                                                                                                                                                87,915.00
  Line 14c      Other Assets or Uncleared Funds                                                                                                                        16,077,136.75
             Total Ending Balance of Fund - Net Assets                                                                                                                                  $ 19,581,591.39




                                                                                                                                                                                             Exhibit 1
                                                                                                                                                                                              Page 14
       Case 2:18-cv-05008-FMO-AFM Document 197 Filed 12/08/20 Page 15 of 16 Page ID
                                        #:4421
                                STANDARDIZED FUND ACCOUNTING REPORT for SEC v. Essex Capital Corporation
                                           Receivership; Civil Docket No. 18-cv-05008-FMO-AFM
                                              Reporting Period from 04/01/2020 to 11/30/2020


OTHER SUPPLEMENTAL INFORMATION:
                                                                                                Detail           Subtotal           Grand Total

Line 15       Disbursements for Plan Administration Expenses Not Paid by the Fund:
     Line 15a Plan Development Expenses Not Paid by the Fund
                1. Fees:
                        Fund Administrator                                                $              -
                        IDC                                                                              -
                        Distribution Agent                                                               -
                        Consultants                                                                      -
                        Legal Advisers                                                                   -
                        Tax Advisers                                                                     -
                2. Administrative Expenses                                                               -
                3. Miscellaneous                                                                         -
                Total Plan Development Expenses Not Paid by the Fund                                         $              -
     Line 15b Plan Implementation Expenses Not Paid by the Fund:
                1. Fees:
                        Fund Administrator                                                $              -
                        IDC                                                                              -
                        Distribution Agent                                                               -
                        Consultants                                                                      -
                        Legal Advisers                                                                   -
                        Tax Advisers                                                                     -
                2. Administrative Expenses                                                               -
                3. Investor Identification:                                                              -
                        Notice/Publishing Approved Plan                                                  -
                        Claimant Identification                                                          -
                        Claims Processing                                                                -
                        Web Site Maintenance/Call Center                                                 -
                4. Fund Administrator Bond                                                               -
                5. Miscellaneous                                                                         -
                6. FAIR Reporting Expenses                                                               -
                Total Plan Implementation Expenses Not Paid bv the Fund                                      $              -
     Line 15c   Tax Administrator Fees & Bonds Not Paid by the Fund
              Total Disbursements for Plan Administration Expenses Not Paid by the Fund                                                       -
Line 16       Disbursements to Court/Other Not Paid by the Fund
     Line 16a Investment Expenses/CRIS Fees                                                                  $              -
     Line 16b Federal Tax Payments                                                                                          -
              Total Disbursements to Court/Other Not Paid by the Fund:                                                          $             -
Line 17       DC & State Tax Payments                                                                                           $             -
Line 18       No. of Claims:
     Line 18a # of Claims Received This Reporting Period                                          0
     Line 18b # of Claims Received Since Inception of Fund                                        0
Line 19       No. of Claimants/Investors:
     Line 19a # of Claimants/Investors Paid This Reporting Period                                 0
     Line 19b # of Claimants/Investors Paid Since Inception of Fund                               0

                                                                                          Receiver:          Geoff Winkler


                                                                                          By:


                                                                                                Geoff Winkler
                                                                                                 (printed name)

                                                                                          Chief Executive Officer
                                                                                          American Fiduciary Services LLC
                                                                                          Receiver, Essex Capital Corporation, et al.

                                                                                          Date: December 07, 2020




                                                                                                                                      Exhibit 1
                                                                                                                                       Page 15
Case 2:18-cv-05008-FMO-AFM Document 197 Filed 12/08/20 Page 16 of 16 Page ID
                                 #:4422


  1                                           PROOF OF SERVICE
  2                   Securities and Exchange Commission v. Ralph T. Iannelli and Essex Capital Corporation
                                  USDC, Central District of California – Case No. 2:18-cv-05008-FMO-AFM
  3
           I am employed in the County of Los Angeles, State of California. I am over the age
  4 of 18 and not a party to the within action. My business address is 865 S. Figueroa Street,
    Suite 2800, Los Angeles, California 90017-2543.
  5
            On December 8, 2020, I caused to be served on all the parties to this action addressed
  6 as stated on the attached service list the document entitled: SIXTH INTERIM REPORT
    AND PETITION FOR FURTHER INSTRUCTIONS OF RECEIVER, GEOFF
  7 WINKLER

  8            OFFICE MAIL: By placing in sealed envelope(s), which I placed for collection
  9
                and mailing today following ordinary business practices. I am readily familiar with
                the firm's practice for collection and processing of correspondence for mailing; such
 10             correspondence would be deposited with the U.S. Postal Service on the same day in
                the ordinary course of business.
 11
               OVERNIGHT DELIVERY:                I deposited in a box or other facility regularly
 12             maintained by express service carrier, or delivered to a courier or driver authorized
                by said express service carrier to receive documents, a true copy of the foregoing
 13
                document(s) in sealed envelope(s) or package(s) designed by the express service
 14             carrier, addressed as indicated on the attached service list, with fees for overnight
                delivery paid or provided for.
 15
               HAND DELIVERY:               I caused to be hand delivered each such envelope to the
 16             office of the addressee as stated on the attached service list.
 17            ELECTRONIC MAIL: By transmitting the document by electronic mail to the
                electronic mail address as stated on the attached service list.
 18
               E-FILING: By causing the document to be electronically filed via the Court's
 19             CM/ECF system, which effects electronic service on counsel who are registered with
                the CM/ECF system.
 20
               FAX: By transmitting the document by facsimile transmission. The transmission
 21             was reported as complete and without error.
 22
          I declare that I am employed in the office of a member of the Bar of this Court at
 23 whose direction the service was made. I declare under penalty of perjury under the laws of
    the United States of America that the foregoing is true and correct. Executed on
 24 December 8, 2020 at Los Angeles, California.

 25
                                                                      /s/ Martha Diaz
 26                                                                   Martha Diaz
 27

 28


      1153214.96/LA
                                                              -1-
